NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                KATHRYN WALKER,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5112
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:12-cv-00649-MBH, Judge Marian Blank
Horn.
                ______________________

              Decided: November 10, 2014
                ______________________

   KATHRYN WALKER, of Middletown, Maryland, pro se.

    AUSTIN M. FULK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. Of
counsel on the brief were STUART F. DELERY, Assistant
Attorney General, ROBERT E. KIRSCHMAN, JR., Director,
and MARTIN F. HOCKEY, JR., Assistant Director.
                 ______________________
2                                             WALKER   v. US



    Before WALLACH, TARANTO and CHEN, Circuit Judges.
PER CURIAM.
    Kathryn Walker appeals from the final decision of the
United States Court of Federal Claims (Claims Court)
granting the Government’s motion to dismiss for lack of
jurisdiction. Walker v. United States, 117 Fed. Cl. 304
(2014). We affirm.
                      BACKGROUND
    Ms. Walker served in various units in the United
States Army Reserve and Army National Guard. On
January 13, 2003, she was mobilized for active duty in
support of Operation Enduring Freedom. While on active
duty, Army medical personnel diagnosed Ms. Walker with
carpal tunnel syndrome in both hands that rendered her
unfit to perform her duties. Id. at 307–08. Shortly there-
after, Ms. Walker applied for incapacitation pay for
“bilateral carpal tunnel syndrome.” Id. at 308. Ms.
Walker received an honorable discharge from active duty
on August 19, 2003, and was transferred back to the
Army Reserve. On September 4, 2003, a military physi-
cian evaluated Ms. Walker as unfit to perform military
duties through March 4, 2004. Id.
     By the fall of 2005, the commander of Ms. Walker’s
Army Reserve Unit became aware that Ms. Walker erro-
neously received active duty pay from the time she was
discharged from active duty until May 2004, in the aggre-
gate amount of approximately $55,000. Her commanding
officer commenced an investigation, an Administrative
Separation Board was convened, and Ms. Walker was
discharged from the Army Reserve under other than
honorable conditions on October 1, 2006, in part because
she “mismanaged her personal affairs to the discredit of
the service,” “intentionally neglected or failed to perform
assigned duties,” and “intentionally neglected or failed to
reply to official correspondence.” Id. at 310.
WALKER   v. US                                            3



    Ms. Walker appealed twice to the Army Discharge
Review Board and three times to the Army Board for
Correction of Military Records (ABCMR), requesting that
the characterization of her discharge from the Army
Reserve be changed from “under other than honorable” to
“honorable.” Id. Ms. Walker’s request was denied each
time. Ms. Walker’s third appeal to the ABCMR also
contained a claim for unpaid incapacitation pay she
alleged she was due from the time of her discharge from
active duty though the date of separation from the Army
Reserve. The ABCMR denied Ms. Walker’s claim, finding
that her application did not contain the proper documen-
tation. Id. at 312.
    On September 27, 2012, Ms. Walker filed a complaint
with the Claims Court requesting 1) incapacitation pay
pursuant to the Military Pay Act, 37 U.S.C. § 204(g)(1) for
the period from September 2003 through February 2004,
2) reinstatement to the Army Reserve, and 3) correction of
her military records to set aside her discharge under
other than honorable conditions. Id. at 313. The Gov-
ernment filed a motion to dismiss, which the Claims
Court granted. The Claims Court held that it lacked
jurisdiction because Ms. Walker’s claim for incapacitation
pay was filed after the six-year statute of limitations had
expired. Id. at 320; see 28 U.S.C. § 2501. The Claims
Court determined that Ms. Walker’s cause of action for
incapacitation pay accrued on April 1, 2004, because that
is when Ms. Walker became aware, or should have be-
come aware, that she did not receive the incapacitation
pay she had requested for the period from September
2003 through February 2004. Ms. Walker’s claim on
September 27, 2012, therefore, was well past the expira-
tion of the six-year statute of limitation.
    Finally, the Claims Court held that it lacked jurisdic-
tion over Ms. Walker’s equitable claims of reinstatement
and military record correction. The Claims Court recog-
nized that it only had jurisdiction to grant monetary relief
4                                              WALKER   v. US



and equitable relief “incidental of and collateral to its
award of money judgment.” Id. at 323. The Claims Court
held, therefore, that its dismissal of Ms. Walker’s incapac-
itation pay claim required its dismissal of Ms. Walker’s
equitable claims.
                       DISCUSSION
    We review whether the Claims Court properly dis-
missed a complaint for lack of jurisdiction de novo. Boyle
v. United States, 200 F.3d 1369, 1372 (Fed. Cir. 2000).
    Through the Tucker Act, the United States waives its
sovereign immunity for certain monetary claims, but
limits jurisdiction for those claims to claims “filed within
six years after such claim first accrues” in the Claims
Court. 28 U.S.C. §§ 1491(a)(1), 2501; United States v.
Mitchell, 463 U.S. 206 (1983). The Tucker Act also allows
the Claims Court to provide equitable relief that is “inci-
dent of and collateral to” its award of a money judgment.
28 U.S.C. § 1491(a)(2). Here, the Claims Court properly
determined that it did not have jurisdiction to hear Ms.
Walker’s incapacitation pay claim or remaining non-
monetary claims.
    Ms. Walker argues that her claim for incapacitation
pay filed on September 27, 2012, was within the six-year
statute of limitations because the claim did not accrue
until October 1, 2006, when she was discharged from the
Army Reserve. For support, Ms. Walker relies on this
Court’s decision in Martinez v. United States, 333 F.3d
1295, 1303, 1310 (Fed. Cir. 2003) (en banc), which held
that the claimant’s cause of action for back pay—the pay
he would have received but for the allegedly unlawful
discharge from active duty—accrued all at once at the
time of discharge from active duty.
    Martinez applied the rule that “[a] cause of action
cognizable in a Tucker Act suit accrues as soon as all
events have occurred that are necessary to enable the
WALKER   v. US                                             5



plaintiff to bring suit, i.e., when ‘all events have occurred
to fix the Government’s alleged liability, entitling the
claimant to demand payment and sue here for his mon-
ey.’” Id. at 1303 (quoting Nager Elec. Co. v. United States,
177 Ct. Cl. 234, 368 F.2d 847, 851 (1966)). Ms. Walker’s
cause of action for incapacitation pay, therefore, accrued
as soon as all events occurred which were necessary to
enable her to bring suit. The only event necessary to
enable Ms. Walker to bring suit was the nonpayment of
the incapacitation pay that Ms. Walker alleges 1 she was
due. As the Clams Court properly determined, by April 1,
2004, “Ms. Walker became aware, or should have become
aware, that she did not receive the incapacitation pay she
thought she was due.” Walker, 117 Fed. Cl. at 320. The
Claims Court, therefore, lacked jurisdiction to adjudicate
Ms. Walker’s claim that was filed more than six years
after April 1, 2004.
   We have considered Ms. Walker’s remaining argu-
ments and do not find them persuasive.
                       AFFIRMED
    No costs




    1   Nothing in the record before this Court indicates
that the Army or Army Reserve either denied or approved
Ms. Walker’s claim for incapacitation pay. See Walker,
117 Fed. Cl. at 308, 312. The record only sets forth Ms.
Walker’s request for incapacitation pay, her understand-
ing of, and agreement with, the requirement for request-
ing incapacitation pay, and findings by the Army and
Army Reserve that she was unfit to perform her military
duties. Id. at 307–08, 312. For the purposes of this
appeal, however, we accept as true Ms. Walker’s allega-
tion that she was due incapacitation pay. See Bradley v.
Chiron Corp., 136 F.3d 1317, 1321–22 (Fed. Cir. 1998).